Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC § 102/103: Item 31 of the non-final rejection (12 Mar 2021) laid out why the claims were not rejected using prior art. Item 31 is reproduced here:
U.S. 2016/0180436 (“Arana”): Arana teaches a method that allows a user to search for deals and receive a coupon code in return (see Fig. 1B). In addition to Coppinger below, Arana is representative of a large body of prior art references that reveal the coupon code to the user without asking the user to perform an additional step (after the initial search/request) of selecting a URI in order to receive the code.
U.S. 2013/0046608 (“Coppinger”): Coppinger teaches sending a requesting user a text message with a coupon code (see ¶ 0102). Coppinger is representative of a large body of prior art references that include the coupon code in the text message rather than asking the user to perform an additional step of selecting a URI in order to receive the code.
U.S. 8,612,288 (“King”): King is the closest available prior art.  First, King does not indicate that the coupon codes are single-use. Second, while King does ask the user to select a link or flash object to reveal or copy the coupon code, the coupon code has already been sent to the user device. In other words, the coupon code is not sent in response to selection of the URI, but rather is revealed/copied in response to selection of the URI. See column 6 disclosing HTML code that may be sent to the user which includes the coupon code (i.e., FREE100). This HTML code is sent to the user device prior to the user selecting the link or flash object.
U.S. 2019/0087847 (“Peasley”): Peasley, at Fig. 4B, shows a process that beings with a request for an offer, a URL is sent to the user’s phone, the user clicks on the URL, and an offer code is sent to the user’s device. However, Peasley cannot be utilized as prior art for 35 USC § 102/103 purposes. Examiner has included this reference as pertinent only in that it 
Double Patenting: With the filing of the terminal disclaimer, the double patenting rejections are withdrawn.
35 USC § 101: As indicated in Applicant’s remarks at page 12, the specification details problems present in the art. The solution is provided for in the specification and is recited in the claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/MEREDITH A LONG/Primary Examiner, Art Unit 3688